Citation Nr: 0403044	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  02-21 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from April 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Committee 
on Waivers and Compromises of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that 
denied waiver of recovery of an overpayment of improved 
disability pension benefits in the calculated amount of 
$14,789.00 on the basis that although there had been no 
fraud, misrepresentation or bad faith on the part of the 
veteran in the creation of the debt, the principles of equity 
and good conscience did not preclude recovery of the 
indebtedness.

In his November 2002 substantive appeal (Form 9) to the 
Board, the veteran requested a hearing before a Veterans Law 
Judge at the RO.  In correspondence received from the veteran 
in December 2002, the veteran clarified that he wanted a 
hearing before a RO hearing officer.  The veteran failed to 
report for the hearing which was set for a date in February 
2003.


FINDINGS OF FACT

1. The veteran was in receipt of Social Security benefits as 
of September 2000 and his son was in receipt of Social 
Security benefits as of January 2001; the veteran did not 
provide timely notification to VA of this additional income.

2. The veteran's failure to notify VA of his and his son's 
receipt of Social Security benefits in September 2000 and 
January 2001 was done with knowledge that the likely 
consequences of that failure would be that he would continue 
to receive a higher rate of improved disability pension even 
though he was aware that a reduction in his improved 
disability pension was required if he had an increase in his 
income.


CONCLUSION OF LAW

Bad faith on the part of the veteran precludes waiver of 
recovery of an overpayment of improved disability pension 
benefits. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA) is not 
applicable to the issue of waiver of recovery of an 
overpayment of improved disability pension benefits. Barger 
v. Principi, 16 Vet. App. 132 (2002).

The record reflects that the veteran filed a formal claim for 
improved disability pension benefits in March 2000. At that 
time he reported that would be applying for Social Security 
benefits at a subsequent date in March 2000.  

By rating decision in March 2000 the veteran was found to be 
permanently and totally disabled for pension purposes. 

By official letter, dated in September 2000, the veteran was 
informed that his improved disability pension award had been 
approved, effective April 1, 2000. He was informed of the 
monthly rate of his award and that his pension rate depended 
upon his income. He was also informed of what income had been 
counted to calculate his pension, and that zero income, 
including $0 from Social Security, had been considered.  It 
was noted that the veteran had indicated that he had applied 
for Social Security benefits.  It was stated that if the 
veteran began receiving Social Security benefits, he should 
notify the RO immediately and provide a copy of his Social 
Security award letter.  In response to the letter, the 
veteran submitted a statement in September 2000 indicating 
that he had a dependent son and that his son received no 
income.  

In October 2000, the veteran was notified that his disability 
pension award had been amended to reflect benefits for his 
child.

In January 2002, VA was made aware that the veteran had been 
in receipt of Social Security benefits, effective December 1, 
2001 and that he became entitled to benefits in August 2000. 

In a March 2002 letter, the RO informed the veteran that VA 
proposed to terminate his pension benefits effective October 
1, 2000.

In May 2002 the veteran submitted an improved pension 
eligibility verification report reflecting receipt of income 
from Social Security for himself and his son.

In an April 2002 statement, the veteran requested a waiver of 
indebtedness.  He stated that he did not feel that there was 
any bad faith or misrepresentation on his part in creating 
the debt.

In a July 2002 decision, the veteran's request for a waiver 
was denied.  It was determined that the veteran started 
drawing Social Security benefits in September 2000 and that 
his son started drawing Social Security benefits in January 
2001.  The veteran's pension benefits were reduced, effective 
October 1, 2000 and terminated, effective January 1, 2001.  
The result of those actions was the creation of an 
overpayment in the amount of $14,789.00.  

By a letter dated in July 2002, the veteran was informed that 
his request for waiver of indebtedness was denied.

The law precludes waiver of recovery of an overpayment or a 
waiver of collection of any indebtedness where there is bad 
faith on the part of the person having an interest in 
obtaining a waiver of such recovery or the collection of such 
indebtedness. 38 U.S.C.A. § 5302. Bad faith "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense. Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government." 38 C.F.R. § 1.965(b)(2).

When the veteran submitted his request for waiver of the 
overpayment of improved disability pension benefits, he 
stated that he did not feel that there was any bad faith or 
misrepresentation on his part to create the debt.

The record indicates that the veteran was informed, by VA, in 
September 2000, that his improved disability pension depended 
upon his income and that his income was considered to be 
zero, including $0 from Social Security.  It was noted in the 
letter that the veteran had previously reported that he would 
be applying for Social Security benefits and that if he began 
receiving Social Security benefits, he should notify VA 
immediately.  Subsequent to the VA's letter, the evidence 
shows that the veteran failed to provide timely notifications 
that he and his son were drawing Social Security payments.  
Therefore, with consideration that the veteran had been 
informed that he must immediately report, to VA, any income 
changes, and that he was aware that his receipt of Social 
Security benefits was an income change, a preponderance of 
the evidence supports a finding that the veteran was aware 
that receipt of Social Security benefits was an income change 
and that he should immediately report these to VA.

With consideration of the above, and that the September 2000 
letter informed him that his pension rate depended on his 
income, with $0 considered from Social Security, a 
preponderance of the evidence supports a finding that the 
veteran was aware that if he reported his receipt of Social 
Security benefits, it would result in a reduction of his VA 
improved disability pension.

On the basis of the above analysis, a preponderance of the 
evidence supports a finding that the veteran's conduct, in 
failing to promptly report his receipt of Social Security 
benefits was undertaken with the intent to seek an unfair 
advantage of the VA with knowledge of the likely 
consequences, which were his continued receipt of a larger 
improved disability pension benefit than to which he would be 
entitled if he were to have promptly reported his receipt of 
Social Security benefits. It was the veteran's bad faith in 
failing to promptly report his and his son's receipt of 
Social Security benefits, for the purpose of seeking unfair 
advantage, that resulted in a loss to the Government by 
creating the overpayment in the calculated amount of $14,789.

On the basis of the above analysis, a preponderance of the 
evidence reflects that the veteran had knowledge that if he 
did not inform VA of his receipt of Social Security benefits 
he would continue to receive an improved disability pension 
benefit at a greater rate than he would if he informed VA of 
his receipt of Social Security benefits. As a result of the 
veteran's deceptive silence, he was paid an amount of 
improved disability pension benefits greater than to which he 
was entitled, resulting in a loss to the Government. 
Therefore, the veteran acted with bad faith and waiver of 
recovery of the overpayment of improved disability pension 
benefits is precluded without consideration of equity and 
good conscience.


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $14,789. is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



